THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            Shelton Lathal Butler Jr., Petitioner,

            v.

            State of South Carolina, Respondent.

            Appellate Case No. 2020-000660


                         ORIGINAL JURISDICTION


                              Opinion No. 28069
                 Heard June 17, 2021 – Filed December 1, 2021


                                RELIEF DENIED


            Jessica Elizabeth Kinard and Tommy Arthur Thomas,
            both of Irmo, for Petitioner.

            Attorney General Alan McCrory Wilson and Assistant
            Attorney General Chelsey Faith Marto, both of Columbia,
            for Respondent.


JUSTICE FEW: Shelton Butler and two other men set out to rob two victims from
whom they supposedly were going to purchase marijuana. During the robbery, one
of the other men—Donavon Johnson—shot and killed one of the victims—Juan Rico
Gutierrez. The State tried Butler for murder before trying the others. A jury
convicted Butler on the theory the "hand of one is the hand of all." Two months
later, the State tried the two others—Donavon and Charles. The trial court in that
case granted Charles a directed verdict, and the jury found Donavon not guilty.
Butler asks this Court in our original jurisdiction to vacate his murder conviction
because Donavon and Charles were found not guilty, claiming "there, by law, is no
crime with which he could have been involved."

Under the theory the "hand of one is the hand of all," when two people join together
to commit a crime, and during the commission of that crime one of the two commits
another crime, both may be criminally liable for the unplanned crime if it was a
natural and probable consequence of their common plan to commit the initial crime.
See State v. Harry, 420 S.C. 290, 299, 803 S.E.2d 272, 276 (2017). In State v.
Crowe, 258 S.C. 258, 188 S.E.2d 379 (1972), for example, the defendant and his
cousin went to a poker club with guns, intending to rob the players. 258 S.C. at 265,
188 S.E.2d at 382. In the course of the robbery, the cousin shot and killed the victim.
258 S.C. at 264, 188 S.E.2d at 381. We held the homicide was a natural and probable
consequence of their mutual plan to commit robbery, and therefore, the defendant
who did not shoot the victim was "as guilty as the one who committed the fatal act."
258 S.C. at 265, 188 S.E.2d at 382.

For our purposes in reviewing the validity of Butler's conviction, the disposition of
the indictments of his codefendants—or even whether they were charged or indicted
in the first place—is not dispositive.1 The important question is whether the State
proved at Butler's trial what is necessary to convict Butler. See State v. Cox, 290
S.C. 489, 493, 351 S.E.2d 570, 572 (1986); State v. Price, 278 S.C. 266, 268-69, 294
S.E.2d 426, 428 (1982); State v. Massey, 267 S.C. 432, 443-46, 229 S.E.2d 332, 338-
39 (1976). To meet this burden in this case, the State proved beyond a reasonable
doubt Butler joined with Donavon and Charles to rob Gutierrez, and Donavon
murdered Gutierrez in the course of the robbery. Because the State met this burden
in Butler's trial, it does not matter to the validity of Butler's conviction that Donavon
was subsequently acquitted of the murder in a separate trial.2

RELIEF DENIED.

KITTREDGE, JAMES, JJ., and Acting Justice Stephanie P. McDonald,
concur. BEATTY, C.J., concurring in result only.

1
 Nothing prevents any defendant from making a motion for a new trial based on
previously unknown evidence revealed during the trial of a codefendant. See Rule
29(b), SCRCrimP.
2
 There are many reasons a jury may have acquitted Donavon. It is unnecessary to
consider them, however, because Butler's guilt is based on what was proven in his
own trial. See Massey, 267 S.C. at 446, 229 S.E.2d at 339 (discussing reasons).